Case 17-00202-elf   Doc 127-1 Filed 11/16/20 Entered 11/16/20 16:58:47   Desc
                             Exhibit A Page 1 of 6




                        EXHIBIT A
Case 17-00202-elf   Doc 127-1 Filed 11/16/20 Entered 11/16/20 16:58:47   Desc
                             Exhibit A Page 2 of 6



         PLAINTIFF’S DESIGNATION OF DEPOSITION TESTIMONY

             Deponent: Renato J. Gualtieri
             Date of Deposition: 2/25/20
                        Start                   Stop
                        16:4                    18:8
                        20:6                   22:14
                        28:20                   29:3
                        30:17                  31:12
                        32:12                  32:17
                        35:10                   36:1
                        37:1                    37:4
                        38:16                   39:7
                        39:17                   40:5
                        42:1                    43:4
                        44:15                  44:18
                        45:4                    45:8
                        48:10                  49:13
                        55:5                   55:10
                        66:17                  68:17
                        79:15                   80:3
                        80:11                  80:21
                        81:3                   81:24
                        82:23                  83:11
                        86:12                   87:2
                        91:18                   92:2
                        92:22                  93:19
                        93:24                  95:19
                        98:17                  98:19
                        98:23                  99:15
                        100:8                  100:19
                       103:14                  103:20
                       106:19                  107:9
                       143:12                  145:9
                        147:2                  148:16
                       153:23                  155:21
                       174:19                  176:4
                       206:20                  207:1
                       207:23                  208:16
                       251:10                  251:23
                       253:12                  254:18
                       254:24                  255:12




                                        1
Case 17-00202-elf   Doc 127-1 Filed 11/16/20 Entered 11/16/20 16:58:47   Desc
                             Exhibit A Page 3 of 6



             Deponent: Renato Gualtieri
             Date of Deposition 2/26/20
                        Start                    Stop
                       298:10                   298:12
                       298:21                   299:15
                        309:8                   309:17
                       348:13                   349:2
                        349:7                   349:14
                       349:18                   349:20
                        350:2                   350:16
                        355:8                   356:1
                       359:16                   359:19
                        360:3                   360:18
                        379:3                   381:19
                       381:23                   382:6
                        430:6                   430:18
                       431:18                   432:10
                       501:23                   502:6
                        503:6                   503:21
                        504:4                   504:14
                       514:11                   516:1

             Deponent: Renato Gualtieri
             Date of Deposition: 3/11/20
                        Start                   Stop
                        577:1                  577:15
                       605:23                  606:3
                       606:16                  608:5
                       609:22                  610:5
                        610:9                  611:18
                        672:9                  675:2
                       675:11                  676:19
                        682:6                  683:24
                       690:22                  691:6
                       691:16                  692:1
                        693:1                  693:12
                       771:13                  772:21
                        773:2                  773:6
                       773:10                  774:3




                                           2
Case 17-00202-elf   Doc 127-1 Filed 11/16/20 Entered 11/16/20 16:58:47   Desc
                             Exhibit A Page 4 of 6



             Deponent: Nicholas A. DiGianivittorio
             Date of Deposition: 12/17/2019
                        Start                         Stop
                         7:9                           8:8
                         9:1                          9:24
                        10:8                          11:4
                        15:4                         16:15
                        20:14                        23:10
                        24:4                          24:7
                        24:14                         27:5
                        28:22                        31:24
                        32:8                         32:18
                        32:24                        33:14
                        35:7                         38:19
                        39:15                         40:2
                        40:12                        41:14
                        41:20                         42:9
                        42:23                        43:17
                        44:2                         44:12
                        44:20                        45:15
                        46:1                         47:25
                        48:4                         48:16
                        49:8                         53:12
                        53:17                        55:23
                        56:16                         58:4
                        58:13                        58:22
                        59:5                         60:10
                        62:19                         64:8
                        64:11                        66:21
                        66:24                        68:13
                        69:3                          72:1
                        72:11                        74:11
                        75:13                        75:24
                        76:3                          76:8
                        77:17                         84:1
                        84:15                        85:18
                        85:23                        87:25
                        88:4                          88:5




                                        3
Case 17-00202-elf   Doc 127-1 Filed 11/16/20 Entered 11/16/20 16:58:47   Desc
                             Exhibit A Page 5 of 6



             Deponent: Anthony V. Migliorino
             Date of Deposition: 3/2/19
                        Start                    Stop
                        10:15                   11:23
                        12:4                    12:16
                        14:22                   15:23
                        16:6                    16:21
                        17:2                    17:15
                        19:3                    19:19
                        19:22                    20:4
                        20:16                   20:21
                        21:7                    21:20
                        22:10                   23:12
                        24:8                    24:24
                        25:2                    25:23
                        26:4                    26:14
                        26:18                   26:20
                        27:9                    27:13
                        29:18                   29:20
                        30:1                     30:2
                        31:4                    31:14
                        32:5                    32:12
                        35:13                   36:13
                        38:10                   38:20
                        43:5                     43:9
                        43:12                    44:3
                        45:19                   46:16
                        46:25                    47:2
                        49:18                    50:1
                        52:8                    52:13
                        52:20                   52:24
                        53:3                     53:8
                        55:2                    55:15
                        55:21                    56:3
                        59:25                    60:4
                        60:8                    60:22
                        61:11                   61:16
                        63:8                    63:16
                        64:1                    64:10
                        64:18                   64:25
                        66:4                    68:11
                        68:16                    70:5
                        70:16                   71:19
                        72:6                    77:11
                        78:2                     78:5

                                      4
Case 17-00202-elf   Doc 127-1 Filed 11/16/20 Entered 11/16/20 16:58:47   Desc
                             Exhibit A Page 6 of 6



                        79:4                    80:17
                        85:11                   85:22
                        86:5                     90:3




                                      5
